[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff brought this action to recover for four months rent due and damages to the premises. The defendants denied that any rent was due and also denied that they caused any damage to the property.
The plaintiff testified as to the date the defendants left the premises, September, 2000, and that the lease did not expire until December 21, 2000. He claims no rent was paid for the months of September, October, November and December. He also testified as to extensive damage to the premises and presented evidence of the cost of repairs.
The defendant, Kathleen Morin, testified that the plaintiff broke the lease on August 20, 2000 when he told her that as of September the rent would increase by $400.00 to cover taxes and insurance. She testified that they could not afford that amount and, therefore, moved out on September 26, 2000. She claimed that she paid the rent for September. The plaintiff was not really sure if the September rent was paid.
Morin vehemently denied causing any damages whatsoever to the premises and offered into evidence photographs of several of the rooms in the house showing no damages.
The court finds that the testimony of the plaintiff was not credible. He denied that he required an increase in rent in August. His claims of damages to the premises were refuted by the pictures presented by Morin and her own testimony which the court finds to be completely credible. CT Page 563 The court also finds that Morin paid the September rent.
Therefore, the defendants do not owe any rent to the plaintiff. Since the court finds that the defendants did not cause any damages to the property that claim is also denied.
Judgment will enter in favor of the defendants on all issues.
D. Michael Hurley, Judge Trial Referee